Opinion
Per Curiam,
Relator, represented by counsel at trial and at preliminary hearing, was convicted of murder in the second degree by a jury and subsequently sentenced to 7% to 15 years imprisonment. The petition for a writ of habeas corpus underlying the present appeal was dismissed by the court of common pleas without hearing, as were two previous petitions.
The court below concluded that the majority of the allegations contained in the present petition, even if true, would in no way warrant a hearing or in any respect justify the issuance of a writ. The remaining, more fundamental allegations were found to be directly contradicted by the record and devoid of merit.
We have examined the record and find nothing in any of the petition’s numerous allegations, read in the light most favorable to petitioner, which even suggest any factual or legal basis for disturbing the determination of the court below.
Order affirmed.